








Exhibit 10.17




The mailing, delivery or negotiation of this Lease shall not be deemed an offer
to enter into any transaction or to enter into any relationship, whether on the
terms contained herein or on any other terms.  This Lease shall not be binding
upon Landlord, nor shall Landlord have any obligations or liabilities with
respect thereto, or with respect to the premises, unless and until Landlord has
received Tenant’s signed counterparts and executed and delivered this Lease.
 Until such execution and delivery of this Lease, Landlord may terminate all
negotiation and discussion of the subject matter hereof, without causes and for
any reason, without recourse or liability.













LEASE







BY







WAKEFIELD INVESTMENTS, INC.







TO










IMPLANT SCIENCES CORPORATION




Dated:  April 1, 2013














--------------------------------------------------------------------------------










TABLE OF CONTENTS










1.

Identifications

1

2.

The Premises, Parking and Loading

1

3.

The Building and Common Areas

1

4.

Condition of the Premises

1

5.

Term; Early Access

2

6.

Use of the Premises; Licenses and Permits

3

7.

Basic Rent; Additional Rent

3

8.

Taxes

6

9.

Insurance; Waivers of Claims and Subrogation

7

10

Utilities

8

11.

Repairs and Maintenance

8

12.

Compliance with Laws and Regulations

9

13.

Alterations by Tenant; Signage

9

14.

Landlord’s Access

10

15.

Indemnities

10

16.

Casualty Damage

11

17.

Condemnation

12

18.

Landlord’s Covenant of Quiet Enjoyment

12

19.

Tenant’s Obligation to Quit; Holdover

12

20

Transfers of Tenant’s Interest

13

21.

Transfers of Landlord’s Interest

14

22.

Mortgagees’ Rights

15

23.

Tenant’s Default; Landlord’s Remedies

15

24.

Remedies Cumulative; Waivers

16

25.

Broker

17

26.

Notices

17

27.

Estoppel Certificate

17

28.

Bind and Inure; Limited Liability of Landlord

17

29.

Captions

18

30.

Integration

18

31.

Severability; Choice of Law

18

32.

Enforcement of Rights

18

33.

Tenant Covenant Against Hazardous Materials

18

34.

Recording

19

35.

Security Deposit

19

36.

Option to Extend

20

37.

OFAC Compliance

21

38.

Force Majeure

22

39.

Early Termination

22











i




--------------------------------------------------------------------------------







LEASE







1.

Identifications




This Lease is made as of April 1, 2013, by and between WAKEFIELD INVESTMENTS,
INC., a Massachusetts corporation, having an address at P.O. Box 540, Wakefield,
Massachusetts 01880 (“Landlord”) and IMPLANT SCIENCES CORPORATION, a
Massachusetts corporation having an address at 107 Audubon Road, Wakefield,
Massachusetts 01880 (“Tenant”).




2.

The Premises: Parking and Loading




In consideration of the Basic Rent, Additional Rent, and other payments and
covenants of Tenant hereinafter set forth, and upon the following terms and
conditions, Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord approximately 58,345 rentable square feet of floor space (measured by
BOMA/ANSI Standards), located as shown on the floor plan attached hereto as
Exhibit A-1 (the “Premises”), in a certain building (the “Building”), which has
been constructed by Landlord, on a certain parcel of land located at 500
Research Drive, Wilmington, Massachusetts (the “Property”), said land is more
particularly described in Exhibit A hereto. The Premises are leased together
with rights, in common with Landlord and all others (including any other tenant
or tenants of the Building or the Property) claiming under Landlord or otherwise
from time to time lawfully entitled thereto, to use the Common Areas, as
hereinafter defined, for their intended purposes.  Tenant shall have
non-exclusive and unreserved access free of charge, and in common with others
from time to time entitled thereto, to approximately four (4.0) parking spaces
per one thousand (1,000) rentable square feet of floor space. Landlord shall
have no responsibility to Tenant, however, to enforce any parking restrictions.
All such use and access to be subject to Landlord’s reasonable rules and
regulations from time to time in effect.




3.

The Building and Common Areas




The Building is a single story brick and glass structure containing
approximately 108,842  rentable square feet of floor space.




The Common Areas shall consist of (i) the common entrance area(s) and all other
such common areas of the Building and (ii) the driveways, walkways, parking
areas and other common areas of the Property.  Landlord reserves the right to
alter the Common Areas from time to time during the Term (as hereinafter
defined) provided that no alteration shall materially reduce the minimum number
of parking spaces available to Tenant as specified in Section 2 above.




4.

Condition of the Premises




(a) Except as may be specifically provided in this Lease, the Premises are being
leased in their condition AS IS WITHOUT REPRESENTATION OR WARRANTY by Landlord.
Tenant acknowledges that it has inspected the Premises and common areas of the
Building and has found the same satisfactory.  Landlord shall have no obligation
to perform any work to prepare the Premises for use or occupancy by Tenant,
except as expressly set forth below. Promptly after execution and delivery of
this Lease both parties, Landlord shall: (i) undertake to construct those
alterations and improvements to the Premise as are reflected on Exhibit B, using
building standard materials; and (ii) remove any debris and broom clean the
Premises (such items of work being collectively referred to as “Landlord’s
Work”).  Landlord shall perform Landlord’s Work in a good an workmanlike manner
in accordance with applicable laws and codes, and shall use commercially
reasonable efforts to complete Landlord's Work on or before July 1, 2013 (the
“Target Date”). Any changes to Landlord’s Work requested by Tenant (if permitted
by





1




--------------------------------------------------------------------------------







Landlord) after the date hereof shall be at Tenant’s sole cost, and Tenant
shall, if requested by Landlord, execute an agreement confirming such costs.




(b) The Premises shall be deemed ready for occupancy on the first day (the
"Substantial Completion Date") as of which Landlord's Work has been completed
except for items of work (and, if applicable, adjustment of equipment and
fixtures) which can be completed after occupancy has been taken without causing
undue interference with Tenant's use and enjoyment of the Premises (i.e. so
called "punch list" items) and Tenant has been given notice thereof.  Landlord
shall complete as soon as conditions permit any "punch list" items and Tenant
shall afford Landlord reasonable access to the Premises for such purposes. In
the completion of any punch-list items, Landlord and Tenant shall reasonably
cooperate to schedule such work to minimize any unreasonable disruption or
interference with Tenant’s business operations at the Premises and Landlord
shall use commercially reasonable efforts to complete such punch-list items
within thirty (30) days after the Substantial Completion Date.  




(c)  Except to the extent to which Tenant shall have given Landlord notice, not
later than the end of the second full calendar month (which period shall be
extended to the first anniversary of Substantial Completion as to latent defects
that could not have been discovered during the two-month period by a reasonably
careful visual inspection or by ordinary use) after the Term Commencement Date,
of respects in which Landlord has not performed Landlord's Work, Tenant shall
have no claim that Landlord has failed to perform any of Landlord's Work.




(d) If any delay shall occur in the Substantial Completion Date as a result of:




(i)

any request by Tenant that Landlord delay the commencement or completion of
Landlord's Work for any reason;




(ii)

any change by Tenant in Landlord’s Work after the date hereof;




(iii)

any other act or omission of Tenant or its officers, agents, servants or
contractors; or




(iv)

any reasonably necessary displacement of any of Landlord’s Work from its place
in Landlord’s construction schedule resulting from any of the causes for delay
referred to in this paragraph (d) and the fitting of such Landlord’s Work back
into such schedule;




then Tenant shall, from time to time and within ten (10) days after demand
therefor, pay to Landlord for each day of such delay the amount of Basic Rent,
Additional Rent and other charges that would have been payable hereunder had the
Tenant's obligation to pay Basic Rent commenced immediately prior to such delay.
 The delays referred to above are herein referred to collectively and
individually as “Tenant’s Delay.” If a delay in the Substantial Completion Date,
or if any substantial portion of such delay, is the result of force majeure, and
such force majeure delay would not have occurred but for a Tenant’s Delay, such
delay shall be included in the original Tenant’s Delay.  As used in this
paragraph, the term “force majeure” shall mean an act of God, war, civil
commotion, fire, casualty, labor difficulties, shortages of labor or materials
or equipment, governmental regulation, act or default of Tenant, or any other
causes beyond Landlord’s reasonable control.  The Outside Date will be extended
one day for each day that the Landlord is delayed in the performance of
Landlord’s Work on account of force majeure or Tenant’s Delay.




5.

Term; Early Access




The term of this Lease (the “Term”) shall commence on that date (the “Term
Commencement Date”) which is the later to occur of (i) the Target Date, or (ii)
the day on which Landlord has substantially





2




--------------------------------------------------------------------------------







completed Landlord’s Work and delivered possession of the Premises to Tenant.
This Lease shall expire, unless earlier terminated or extended in accordance
with the terms hereof, at 11:59 p.m. on the day immediately preceding the
seventh (7th) anniversary of the Term Commencement Date, provided that if the
Term Commencement Date is other than the first day of a calendar month, then the
expiration date will be the last day of the calendar month in which such
anniversary occurs. For the purposes hereof, the term “Lease Year” shall mean a
period of one year during the Term, with the first Lease Year commencing on the
Term Commencement Date and ending on the day immediately preceding the first
anniversary of the Term Commencement Date, and the last Lease Year shall include
any partial year ending at the expiration of the Term. The “Term” of this Lease
shall include the Initial Term and any Extended Term as to which Tenant has
properly exercised an available option.  Within a reasonable time after the
occurrence of the Term Commencement Date, Landlord and Tenant hereby agree to
execute a written memorandum substantially in the form attached as Exhibit C
attached hereto which sets forth the date the actual Term Commencement Date, and
such other factual information based upon the actual date the Term Commencement
Date occurs, but the failure on the part of either party to do so shall have no
effect on any such date. At such time as Landlord has determined that the
Premises are available for Tenant’s occupancy, and Tenant has paid the security
deposit and delivered to Landlord certificates evidencing that Tenant is
maintaining all insurance coverage required under this Lease, Landlord shall
notify Tenant and Tenant shall have reasonable access to the Premises for the
sole purpose of installing Tenant’s business furniture, fixtures and equipment.
Subject to the foregoing, Landlord shall endeavor to provide such access on or
before June 1, 2013 (the date on which such access is available is the “Early
Access Date”). All conditions, covenants and requirement imposed on Tenant under
this Lease (other than the requirement to pay Basic Rent and Additional Rent)
shall be in effect from and after the first day of such access.




6.

Use of the Premises; Licenses and Permits




Tenant shall use the Premises only for warehousing, light manufacturing
 research and development and associated office purposes, to the extent now and
hereafter from time to time permitted under applicable laws, by-laws,
ordinances, codes, rules, regulations, orders and other lawful requirements of
governmental bodies having jurisdiction. Tenant, any permitted subtenants,
licensees, invitees and any other users of the Premises shall apply in their own
names for, and obtain and maintain at their own expense, any and all licenses,
permits and other approvals which may be required from governmental bodies in
connection with any particular use of the Premises during the Term.




7.

Basic Rent; Additional Rent




(a)  Basic Rent.  Tenant shall, beginning on the Term Commencement Date, and
throughout the remaining Initial Term, pay Basic Rent (“Basic Rent”) to Landlord
as follows:

 

 

 

 

Period

Annual Basic Rent

Basic Rent/RSF

Lease Year 1

$495,932.50

$8.50

Lease Year 2

$525,105.00

$9.00

Lease Year 3

$554,277.50

$9.50

Lease Year 4

$583,450.00

$10.00

Lease Year 5

$612,622.50

$10.50

Lease Year 6

$641,795.00

$11.00

Lease Year 7-Expiration

$656,381.25

$11.25




Basic Rent shall be payable in advance on the first day of each month in equal
monthly installments of one-twelfth (1/12) of the annual Basic Rent, during the
Term to Landlord at the address set





3




--------------------------------------------------------------------------------







forth above or such other address as Landlord may hereafter specify by thirty
(30) days prior written notice to Tenant, without counterclaim, set off,
deduction or defense. Notwithstanding the foregoing, if and when Tenant
exercises its option to extend the Term of this Lease for the Extended Term (as
provided in Section 36), then the Basic Rent for the then-remainder of the
Initial Term (starting on the date of Tenant’s exercise) shall be adjusted to be
the Fair Market Rental Value of the Premises (as the same shall have been
determined pursuant to Section 36(b) below). After such determination, an
appropriate retroactive adjustment shall be made with respect to the period
between the date of Tenant's exercise of its option and the date of such
determination, and any necessary credits to, or payments by, Tenant shall be
effected.




(b)

Additional Rent.  This Lease is intended by the parties hereto to be a so-called
“net” lease, to the end that the Basic Rent shall be received by Landlord net of
all costs and expenses related to the Premises as set forth in this Lease, and
net of Tenant’s Share, as hereinafter defined, of all Common Expenses. The same
shall be paid to Landlord commencing on the Term Commencement Date, and
thereafter upon demand as additional rent (sometimes referred to as “Additional
Rent”), in the same manner as Basic Rent.  Tenant’s Share of the Common Areas of
the Building shall at all times be 53.61%, subject to adjustment to the extent
that the size of the Premises is reduced as a result of eminent domain, fire,
accident, or casualty. For the purposes hereof, the term “Park” shall mean the
Building and those other buildings currently owned by Landlord and numbered 200,
500, 600 and 800 Research Drive.  Landlord shall, in its commercially reasonable
discretion, make such allocations as Landlord may deem appropriate of expenses
between Common Areas of the individual buildings and those of the Park as a
whole. Currently, the Park expenses include the costs of landscaping Research
Drive (of which the Building’s share is 17.47%), and the costs of maintaining
and repairing the water booster station serving certain buildings in the Park
(of which the Building’s share is 20.84%).




In addition to Common Expenses, Tenant shall also pay as Additional Rent,
promptly upon being billed therefor by Landlord, any and all charges, costs,
expenses, and obligations as Landlord may from time to time incur with regard to
the Premises or the operation or maintenance thereof (to the extent not properly
included in Common Expenses), except as otherwise expressly agreed in this
Lease, including, without limiting the generality of the foregoing, reasonable
attorneys’ fees incurred by Landlord in connection with any subleases and
assignments of this Lease requested by Tenant and in connection with the
enforcement of rights and pursuit of the remedies of Landlord under this Lease
(whether during or after the expiration or termination of the Term).  




(c)

“Common Expenses” shall mean any and all charges, costs and expenses of every
kind and nature whatever, which Landlord may from time to time incur and the
value, based on competitive rates, of any materials and services which Landlord
may reasonably provide in good faith with respect to the ownership, operation
and maintenance of the Building and the Property, including, without limitation,
any and all costs and expenses incurred by Landlord in connection with:  (i)
making repairs to and undertaking maintenance of the Building (including fire
protection sprinkler and other systems) , the Park or the Property, including
without limitation alterations to the Common Areas of the Building; (ii)
providing utilities, including heat to the Common Areas of the Building; (iii)
providing watering, landscaping and lawn care for the Park and the Property;
(iv) sanding, plowing and removal of snow and ice from the driveways, walkways
and parking areas; (v) lighting for the Park and the Property;  (vi) maintaining
property, liability and other insurance carried by Landlord, including that
required to be maintained by Landlord pursuant to Paragraph 8 hereof (and
including without limitation payment of any deductibles); (vii) property
management fees; and (viii) the reasonable annual amortized portion of any
capital repair, replacement or improvement cost with respect to the Building,
the Park or the Property.  Landlord’s responsibilities for watering,
landscaping, lawn care and for snow removal as provided for herein shall be
completed in a good and workmanlike manner to maintain a professional
appearance.  





4




--------------------------------------------------------------------------------







Snow removal shall include maintaining parking areas and the driveway serving
the Building in usable condition for vehicles and pedestrians during snow
conditions.   




(d)

Exclusions.  The following shall not constitute Common Expenses for the purposes
of this Lease; (i) brokerage commissions, advertising costs and other related
expenses incurred in connection with the leasing of the Building; (ii) repairs,
alterations, additions, improvements or replacements made to rectify or correct
any defect in the original design, materials or workmanship of the Building or
Common Areas or to comply with any requirements of any governmental authority in
effect as of the effective date of this Lease (provided that reasonable wear and
tear shall not be considered as a defect in the design, materials or
workmanship); (iii) costs (to the extent Landlord actually receives proceeds of
insurance or taking compensation, and over and above any deductible) of
repairing any damage and repairs attributable to condemnation, insured fire or
other casualty; (iv) damage and repairs for which Landlord is reimbursed under
any warranty or insurance policy; (v) the cost of repairs necessitated by the
negligence or willful misconduct of Landlord or Landlord’s employees,
contractors or agents; (vi) executive salaries of Landlord; (vii) salaries of
service personnel to the extent that such service personnel perform services not
solely in connection with the management, operation, repair or maintenance of
the Building or Common Areas; (viii) Landlord’s general overhead expenses not
related to the Building; (ix) payments of principal or interest on any mortgage
or other encumbrance including ground lease payments and points, commissions and
legal fees associated with financing; (x) depreciation; (xi) legal fees,
accountants’ fees and other expenses incurred in connection with disputes with
Tenant or other tenants or occupants of the Building or associated the
enforcement of any leases; (xii) costs (including permit, license and inspection
fees) incurred in renovating or otherwise improving, decorating, painting or
altering space for other tenants in the Building; (xiii) the cost of any service
provided to Tenant or other occupants of the Building for which Landlord is
actually reimbursed; (xiv) property management fees paid to any entity
affiliated with Landlord in excess of three percent (3%) of the gross revenues
of the Building, (xv) any charitable or political contribution; and (xvi)
interest, penalties or other costs arising out of Landlord’s failure to make
timely payments of its obligations.




(e)

Limitations on Collection. Any Common Expenses charged Landlord by any of its
affiliates for goods or services provided to the Building shall not exceed the
prevailing cost thereof that would be charged to Landlord by non-affiliated
parties in arm’s length transactions.  All Common Expenses shall be directly
attributable to the operations, maintenance, management and repair of the
Property and Building and shall be determined in accordance with generally
accepted accounting principles and practices, consistently applied.




(f)

Periodic Payment.  From time to time during the Term of this Lease, commencing
on the Term Commencement Date, Landlord may, at Landlord’s election, bill Tenant
from time to time for Tenant’s Share of Common Expenses actually incurred by
Landlord (i.e., not billing based on estimated costs).  Tenant shall pay any
such Common Expenses to Landlord as Additional Rent within thirty (30) days
after receipt of any such invoice. Alternatively, Landlord may from time to time
reasonably estimate the amount that will be due on account of Common Expenses
and bill Tenant monthly for the estimated amount as provided below. If Landlord
elects to bill Common Expenses based on estimates, then commencing on the Term
Commencement Date, Tenant shall, upon receipt of written notice from Landlord,
prepay to Landlord monthly as Additional Rent, in the same manner as Basic Rent,
one twelfth (1/12) of the total of all such amounts as Landlord may from time to
time reasonably estimate will be payable annually by Tenant under this Paragraph
7, which prepayments shall be applied, without interest, to such amounts as
actually become payable.  




Within ninety (90) days after the end of the Lease Year, Landlord shall deliver
to Tenant a written statement of Tenant’s Share of the Common Expenses for such
Lease Year prepared by Landlord from Landlord’s books and records, in reasonable
detail, and computed in accordance with general accounting





5




--------------------------------------------------------------------------------







principles consistently applied. If on the basis of such statement Tenant owes
an amount that is more or less than the estimated payments for such calendar
year previously made by Tenant, Tenant or Landlord, as the case may be, shall
pay the deficiency to the other party within thirty (30) days after delivery of
the statement or resolution of any objection.  Any such deficiency payable by
Tenant shall be considered Additional Rent for purposes of this Lease.




(g)

Audit.  Landlord shall keep for a period of at least twelve (12) months after
the expiration of each calendar year, accurate records and supporting documents
in connection with Landlord’s annual statement of Common Expenses. Within sixty
(60) days after receipt of any year-end statement referred to above, and
provided Tenant is not then in default under this Lease, Tenant shall have the
right to challenge the accuracy of any Common Expenses, and, if Tenant gives
Landlord notice (within such 60-day period) of any such challenge (which notice
shall set forth in reasonable detail the particular instances in which Tenant
believes such accounting to be in error), Landlord shall make Landlord’s books
and supporting documents for the year in question available to Tenant and Tenant
may inspect the same at Landlord’s management office at reasonable times upon
Tenant’s request. No auditor shall be compensated in any manner that is based on
the amount of any recovery. The Common Expenses shall be appropriately adjusted
on the basis of such audit.




(h)

Interest on Late Payment.  If any payment of Basic Rent or Additional Rent is
not paid to Landlord within any applicable grace period, then at Landlord’s
option, without notice and in addition to all other remedies hereunder, Tenant
shall pay upon demand to Landlord as Additional Rent, interest thereon at an
annual rate of ten percent (10%), to be computed from the date such Basic Rent
or Additional Rent was originally due through the date when paid in full.
 Notwithstanding the foregoing, such interest shall not be imposed if Tenant
shall make payment within 10 days after notice from Landlord that such payment
has not been timely received provided, however, that in no event shall Landlord
be obligated to give more than two such notices in any 12 month period prior to
assessing such interest against Tenant.




8.

Taxes




Tenant shall pay or cause to be paid to Landlord, from and after the Term
Commencement Date (or, where appropriate, directly to the authority by which the
same are assessed or imposed, with evidence of such payment to Landlord) as
Additional Rent not later than ten (10) days prior to the date the same are due
or twenty (20) days after receipt of written notice thereof to Tenant, whichever
is later, all taxes and excises upon the personal property and equipment of
Tenant located at the Premises or the Property, and the Tenant’s Share of the
Taxes (as hereinafter defined) and the entire amount of any interest, penalties
and costs attributable to delayed payment thereof to the extent such delay is
the fault of Tenant. “Taxes” shall mean any and all real estate taxes,
betterment and special assessments (provided that Landlord shall elect to pay
any such betterment and special assessments over the longest period permitted by
applicable law) or amounts in lieu or in the nature thereof and any other taxes,
levies, water rents, sewer use charges and other excises, franchises, imposts
and charges, general and special of whatever name and nature, and whether or not
now within the contemplation of the parties hereto, which may now or hereafter
be levied, assessed or imposed by The Commonwealth of Massachusetts, the Town of
Wilmington or any other non-federal authority, or become a lien, upon all or any
part of the Property, the Building, the Premises, the use or occupation thereof,
or upon Landlord and Tenant in respect thereof, or upon the basis of rentals
thereof or therefrom, or upon the estate hereby created or upon Landlord by
reason of ownership of the reversion.




Notwithstanding the foregoing, none of the following shall constitute Taxes for
the purposes of this Lease, and nothing contained herein shall be deemed to
require Tenant to pay any of the following: (i) any state, local, federal,
personal or corporate income tax measured by the income of Landlord; (ii) any





6




--------------------------------------------------------------------------------







estate, inheritance taxes, or gross rental receipts tax; (iii) any franchise,
succession or transfer taxes; (iv) interest on taxes or penalties resulting from
Landlord’s failure to pay taxes (provided that Tenant shall have made all of its
required payments in a timely fashion); provided, however, that if some method
or type of taxation shall replace the current method of assessment of real
estate taxes in whole or in part, or the type thereof, or if additional types of
taxes are imposed upon the Property or Landlord (“New Taxing  Method”), Tenant
agrees that such taxes or other charges shall be deemed to be, and shall be,
Taxes hereunder and Tenant shall pay an equitable share of the same as an
additional charge computed in a fashion consistent with the method of
computation herein provided, to the end that Tenant’s share thereof shall be, to
the maximum extent practicable, comparable to that which Tenant would bear under
the foregoing provisions.  In the event of a New Taxing Method which measures
income to Landlord, Tenant’s share thereof shall be calculated as if the
Property were the only property of Landlord subject to such tax.




Tenant shall, commencing on the Term Commencement Date and thereafter upon
receipt of written notice from Landlord, prepay to Landlord monthly as
Additional Rent, in the same manner as Basic Rent, one-twelfth (1/12) of the
total of all such amounts as Landlord may from time to time reasonably estimate
will be payable annually by Tenant under this Paragraph 8, which prepayments
shall be applied without interest to such amounts as actually become payable. As
soon as any such amounts so payable are actually determined, Landlord shall
deliver to tenant a written statement thereof, which shall include copies of the
bills for the applicable Taxes. Appropriate adjustments of any overpayment and
underpayment shall be made within thirty (30) days after delivery of the
statement.




If Landlord shall receive any Tax refund or reimbursement of Taxes or sum in
lieu thereof with respect to any tax year, then out of any balance remaining
thereof after deducting Landlord’s expenses reasonably incurred in obtaining
such refund, Landlord shall pay to Tenant, provided there does not then exist a
Default of Tenant, an amount equal to such refund or reimbursement or sum in
lieu thereof, multiplied by Tenant’s Share; provided, that in no event, shall
Tenant be entitled to receive more than the payments made by Tenant on account
of Taxes for such tax year pursuant to this paragraph.




9.

Insurance; Waivers of Claims and Subrogation




Tenant shall, at its own cost and expense, obtain and throughout the Term shall
maintain, with companies qualified to do business in Massachusetts and
reasonably acceptable to Landlord, commercial general liability insurance (with
broad form contractual liability) under which Tenant is named insured and
Landlord (and such other persons as are in privity of estate with Landlord as
may be set out in a notice from time to time) are listed as additional insured
as their respective interests may appear, and insuring on an occurrence basis
against claims for bodily injury, death or property damage occurring to, upon or
about the Premises in limits of $2,000,000 per occurrence /$4,000,000 aggregate
(combined single limit) for bodily injury or death and property damage and
insurance covering contents of, and personal property and trade fixtures located
in, the Premises. Notwithstanding the foregoing, the risk of loss to all
contents of, and personal property and trade fixtures located in, the Premises
is upon Tenant, and Landlord shall have no liability with respect thereto unless
(subject to applicable waivers of claims and subrogation) such loss is due to
the negligence or willful misconduct of Landlord.  The above commercial general
liability insurance policy shall be non-cancelable and non-amenable with respect
to Landlord and Landlord’s said designees without thirty (30) days prior written
notice.  Tenant shall provide Landlord with certificates of insurance evidencing
the foregoing.  




Nothing in this Paragraph 9 shall prevent Tenant from carrying any of the
insurance required of Tenant hereunder in the form of a blanket and/or umbrella
insurance policy or policies which cover other properties owned or operated by
Tenant in addition to the Premises.








7




--------------------------------------------------------------------------------







Landlord shall obtain and throughout the Term shall maintain, with companies
qualified to do business in Massachusetts and reasonably acceptable to Tenant
and any Mortgagees, for the benefit as named insured of Landlord and any
Mortgagees as their respective interests may appear, with losses first payable
to such Mortgagees under a standard mortgagee endorsement: (i) insurance against
lost rentals from the Building for a period of one year; (ii) so-called
“property” insurance against loss or damage to the Building and the Tenant
Improvements such as may result from fire and such other casualties as are
normally covered by an “extended coverage” endorsement, such casualty insurance
to be in an amount equal to the replacement cost of the Building; (iii) boiler
and machinery insurance on any Building steam boilers, pressure vessels and
pressure piping and miscellaneous electrical apparatus, engines, pumps, and
compressors, fans and blowers, with so-called “standard blanket coverage” (15 HP
and over); and (iv) a policy of commercial general liability insurance having a
combined single limit for bodily injury and property damage of not less than One
and One-Half Million Dollars ($1,500,000.00) per occurrence and general
aggregate insurance in an amount of not less than Two Million Dollars
($2,000,000.00).




Landlord and Tenant each hereby release the other from any liability for any
loss or damage to the Building, the Premises or other property and for injury to
or death of persons occurring on the Property or in the Building or the Premises
or in any manner growing out of or connected with Tenant’s use and occupation of
the Premises, the Building or the Property or the condition thereof, whether or
not caused by the negligence or other fault of Landlord, Tenant or their
respective agents, employees, subtenants, licensees, invitees or assignees;
provided, however, that this release (i) shall apply notwithstanding the
indemnities set forth in Paragraph 15, but only to the extent that such loss or
damage to the Building or other property or injury to or death of persons is
covered (or required by this Lease to be covered) by insurance which protects
Landlord or Tenant or both of them as the case may be; (ii) shall not be
construed to impose any other or greater liability upon either Landlord or
Tenant then would have existed in the absence hereof; and (iii) shall be in
effect only to the extent and so long as the applicable insurance policies waive
subrogation and provide that this release shall not affect the right of the
insured to recover under such policies, which clauses shall be obtained by the
parties hereto whenever available. If waivers of subrogation are not obtainable
under a party’s policies or are obtainable only at an additional cost, said
party shall notify the other party which, if it desires to have the waiver of
subrogation, shall pay said additional cost.




10.

Utilities




The Premises are currently separately metered to measure natural gas, water, and
electricity consumption by the Tenant, and Tenant shall be billed for such water
and sewer use charges imposed in respect of the usage indicated by such meter
and Tenant shall, at its own cost and expense, arrange and pay for such
utilities provided to the Premises during the Term, including, without
limitation, electricity (including electricity for HVAC, lights and outlets),
gas, water, telephone service, security and fire protection, cleaning and trash
removal. Any new service deposits or fees required by the municipality or
utility shall be paid by Tenant.




11.

Repairs and Maintenance




(a)

Tenant’s Obligation.  From and after the Term Commencement Date, Tenant, at its
own cost and expense, shall: (i) maintain and make all necessary repairs and
replacements to the electrical, mechanical, heating, ventilating and air
conditioning, plumbing and other systems inside the Premises (or located outside
the Premises but serving the Premises), and shall maintain a service contract
with respect to the heating, ventilating and air conditioning system and
equipment inside the Premises (or located outside the Premises but serving the
Premises) with a company or companies reasonably acceptable to Landlord in
connection therewith; (ii) make any repairs to the Building and the Property
necessitated by the acts or negligence of Tenant or its agents, employees or
invitees; (iii) obtain and maintain a service





8




--------------------------------------------------------------------------------







contract for dumpster service and janitorial services within the Premises with a
company or companies reasonably acceptable to Landlord, and (iv) make all
interior non-structural repairs, replacements and renewals necessary to keep the
Premises in at least as good condition, order and repair as the same are at the
Commencement of the Term or thereafter may be put, reasonable wear and use and
damage by fire or other casualty only excepted (it being understood, however,
that the foregoing exception for reasonable wear and use shall not relieve
Tenant from the obligation to keep the Premises at least in its current
condition, free from accumulation of dirt, rubbish and other debris).  




(b)

Landlord’s Obligations.  From and after the Commencement of and during the Term,
Landlord shall make all repairs, replacements and renewals necessary: (i) to
keep in good and sound condition the structure of the Building, including but
not limited to steel, footings, exterior walls, roof deck, main sprinkler line,
roof membrane, and all underground or under-slab utilities; (ii) to keep the
electrical, mechanical, plumbing, sprinkler and other systems serving the
Building generally or the Common Areas in as good condition, order and repair as
the same are at the commencement of the Term or thereafter may be put; and
(iii) to keep the parking areas, driveways, walkways, and other improvements on
the Property in reasonably good condition, reasonably free of accumulations of
snow, and sanded as appropriate, and to keep all lawns and landscaped areas of
the Property watered, fertilized and neatly trimmed. The cost of repairing
damage by acts or negligence of Tenant or its agents, employees or invitees
shall be charged to Tenant as Additional Rent hereunder and, without limiting
the generality of the foregoing, Tenant shall be responsible for any loss, cost
or damage resulting from activities on the roof of the Building conducted by
Tenant, its agents, employees and contractors which cause damage to the roof.




12.

Compliance with Laws and Regulations




Tenant shall comply, at its own cost and expense, with: (i) all applicable laws,
by-laws, ordinances, codes, rules, regulations, orders, and other lawful
requirements of governmental bodies having jurisdiction, whether or not
foreseeable, and whether or not they involve any changes in governmental policy,
which are applicable to the Premises, the fixtures and equipment therein and
thereon; (ii) all orders, rules and regulations of the National Board of Fire
Underwriters, or any other body hereafter constituted exercising similar
functions, which may be applicable to the Premises, the fixtures and equipment
therein or thereon or the use thereof; and (iii) the requirements of all
policies of public liability, fire and all other types of insurance at any time
in force with respect to the Premises, the Building or the Property and the
fixtures and equipment therein and thereon.




Without limiting the generality of the foregoing, Tenant shall continually
during the Term of this Lease maintain the Premises in accordance with all laws,
codes and ordinances from time to time in effect and all directions, rules and
regulations of the proper officers of governmental agencies having jurisdiction,
and the standards recommended by the Boston Board of Fire Underwriters, and
shall, at Tenant’s expense, obtain all permits, licenses and the like required
by applicable law.  To the extent that the Premises constitute a “Place of
Public Accommodation” within the meaning of the Americans With Disabilities Act
of 1990, Tenant shall be responsible for making the Premises comply with such
act provided, however, that Landlord shall be responsible for making the
Premises comply with such act to the extent the Premises failed to comply
therewith on the Term Commencement Date.  Landlord is solely responsible for any
exterior or structural modifications which are required by either law or insurer
other than on those required solely on account of Tenant’s particular use of or
activities within the Premises.




13.

Alterations by Tenant; Signage




Tenant shall make no alterations, additions or improvements in or to any portion
of the Premises, the Building or the Property without Landlord’s prior written
consent.  As to any alteration, addition or





9




--------------------------------------------------------------------------------







improvement made by Tenant, Tenant shall first furnish Landlord with suitable
assurances that Tenant will complete the same at no expense to Landlord and
without any mechanics’ or materialmen’s lien upon the Property. Landlord shall
not unreasonably withhold, condition or delay its consent for interior,
non-structural alterations, additions and improvements to the Premises that do
not affect the electrical, mechanical or plumbing systems or equipment in the
Building, and that are consistent with the use of the Premises as contemplated
hereby; provided that any such consent may, at Landlord’s election, be
conditioned upon Tenant being obligated to remove the same at the expiration or
earlier termination of this Lease and to restore the Premises to its condition
prior to such alterations, additions and improvements.




Subject to covenants applicable to the Property and the Town of Wilmington Sign
Regulations/By-Laws and subject to Landlord’s prior written approval, Tenant
shall be permitted to install its name on the exterior monument sign at the
driveway entrance to the Building , as well as appropriate building standard
signage approved by Landlord at the entry doors to the Premises and at one or
more other locations reasonably approved by the Landlord. The Landlord shall
have the right to review and approve all specifications and sign designs as to
size, colors, materials, and method of affixation. Tenant shall maintain, repair
and replace all such signage at its sole cost and expense, and at Landlord’s
election, shall remove all such signage and fixtures and connections at the
expiration or earlier termination of this Lease.




14.

Landlord’s Access




Tenant shall permit Landlord and any Mortgagees and their authorized
representatives to enter the Premises (i) at all reasonable times during usual
business hours for the purposes of inspecting the same, exercising such other
rights as it or they may have hereunder or under any mortgages and exhibiting
the same to other prospective tenants, purchasers or mortgagees upon at least
twenty-four (24) hours’ prior written notice, and (ii) at any time and without
notice in the event of emergency.




Landlord and any Mortgagee and their respective agents, employees and
contractors shall conduct all of their activities on the Premises in a manner
which does not unreasonably interfere with Tenant’s business or Tenant’s use of
the Premises.




15.

Indemnities




Subject to applicable waivers of claims and rights of subrogation, Tenant shall
protect, defend (with counsel approved by Landlord in its reasonable
discretion), indemnify and save Landlord harmless from and against any and all
claims and liabilities arising from: (i) the conduct or management by Tenant or
by anyone claiming under Tenant of or from any work or thing whatsoever done in
or about the Premises during the Term by Tenant or by anyone claiming under
Tenant and from any condition existing, or any injury to or death of persons or
damage to property occurring or resulting from an occurrence, during the Term in
or about the Premises; and (ii) any breach or default on the part of Tenant in
the performance of any covenant or agreement on the part of Tenant to be
performed pursuant to the terms of this Lease or from any negligent act or
omission on the part of Tenant or any of its agents, employees, subtenants,
licensees, invitees or assignees. Tenant further agrees to indemnify Landlord
from and against all costs, expenses (including reasonable attorneys’ fees) and
other liabilities incurred in connection with any such indemnified claim or
action or proceeding brought thereon, any and all of which, if reasonably
suffered, paid or incurred by Landlord, Tenant shall pay promptly upon receipt
of written demand to Landlord as Additional Rent. Tenant’s duty to indemnify
Landlord under this Paragraph 15 shall survive the expiration and termination of
this Lease with respect to any claims or liability occurring prior to such
expiration or termination.  








10




--------------------------------------------------------------------------------







Notwithstanding the foregoing, nothing herein shall be deemed to require Tenant
to indemnify, defend, protect or hold Landlord harmless from any liability,
obligations, claims, damages, penalties, cause of action, cost or expense to the
extent caused directly or indirectly by the gross negligence or willful
misconduct of Landlord or Landlord’s agents, employees, contractors or invitees.




16.

Casualty Damage




Except as provided below, in the event of partial or total destruction of the
Premises during the Term by fire or other casualty, Landlord shall, at its sole
expense, as promptly as reasonably practicable after receipt of any insurance
proceeds available as a result of such casualty, repair, reconstruct or replace
the portions of the Premises destroyed to the same condition in which they
existed prior to such destruction. During the period of such repair,
reconstruction and replacement and until such time as Tenant’s business may be
fully resumed on the Premises, there shall be an equitable abatement of Basic
Rent and Additional Rent in proportion to the loss of usable floor area in the
Premises.




(a)

Termination.  If the Building or the Premises is so extensively destroyed by
fire or other casualty that the Premises cannot reasonably be expected to be
susceptible of repair, reconstruction or replacement to its condition
immediately prior to such casualty (excluding any additions, alterations, or
improvements constructed by Tenant in the Premises) within a period of one
hundred eighty (180) days from the date work were to commence thereon, then
either party may terminate this Lease immediately upon notice thereof to the
other and the obligation of Tenant, if any, to pay Basic Rent and Additional
Rent to Landlord shall terminate as of the date of such notice. Landlord shall
notify Tenant within thirty (30) days of such event of damage or destruction
whether the Building or the Premises can be fully repaired or restored to its
condition immediately prior to such casualty (excluding any additions,
alterations, or improvements constructed by Tenant in the Premises) within the
one hundred eighty (180) day period. If the Building or the Premises can be
fully repaired or restored to its condition immediately prior to such casualty
(excluding any additions, alterations, or improvements constructed by Tenant in
the Premises) within the one hundred eighty (180) day period, this Lease shall
remain in full force and effect, except that Basic Rent and Additional Rent
shall abate as described above, and Landlord shall, and subject to the rights of
any Mortgages, diligently repair and restore the damage as soon as possible. In
the event of any notice of termination pursuant to this Paragraph 16, this Lease
shall terminate as of, and Basic Rent and Additional Rent shall be appropriately
apportioned through and abated from and after, the date of such notice of
termination. Notwithstanding any of the foregoing to the contrary, if the
Building or the Premises are materially damaged (such that the Premises cannot
reasonably be expected to be so repaired within a period of ninety (90) days
from the date work were to commence thereon), and on the date of such damage
Tenant shall not have already exercised its option to extend the Term of this
Lease for the Extended Term, then either party may terminate this Lease as
provided in the first sentence above.




(b)

Damage or Destruction at End of Term.  If the Building or the Premises is
damaged or destroyed during the last six (6) months of the Term of the Lease,
and the Building or the Premises cannot be fully repaired or restored by
Landlord within thirty (30) days after the date of the damage or destruction,
either Landlord or Tenant may terminate this Lease upon notice to the other,
unless Tenant, within 30 days of the date of the fire or other casualty.




(c)

Notwithstanding anything to the contrary, Landlord shall not exercise its option
to terminate the Lease pursuant to this Section 16 unless Landlord also
terminates the leases of the leases of other tenants in the Building whose
premises were damaged or affected to a similar or greater degree due to the same
occurrence of damage or destruction.








11




--------------------------------------------------------------------------------







17.

Condemnation




If more than ten percent (10%) of the usable floor area of the Premises, or more
than twenty-five percent (25%) of the parking spaces then available for use by
Tenant shall be taken by eminent domain or appropriated by public authority (and
if Landlord is unable or unwilling to provide a reasonably equivalent area or
number of parking spaces within a reasonable proximity), Landlord or Tenant may
terminate this Lease by giving written notice to the other within thirty (30)
days after such taking or appropriation unless in the case of a taking of
parking spaces, Landlord within thirty (30) days after any such notice of
termination from Tenant gives written notice to Tenant of Landlord’s assumption
of the obligation to replace the parking area so taken with comparable
replacements elsewhere on the Property. In the event of such a termination, this
Lease shall terminate as of the date of Tenant must surrender possession or, if
later, the date Tenant actually surrenders possession, and the Basic Rent and
Additional Rent reserved shall be apportioned and paid to and as of such date.  




If part of the Premises is taken or appropriated by public authority as
aforesaid and this Lease is not terminated as set forth above, Landlord shall,
subject to the rights of any Mortgagees, apply any such damages and compensation
awarded (net of the costs and expenses, including reasonable attorneys’ fees,
incurred by Landlord in obtaining the same) to secure and close so much of the
Premises or other improvements constituting part of the Premises as remain and
shall promptly restore the Building and the Premises to the same condition as
they existed immediately prior to such taking or appropriation; and in such
event this Lease shall continue in full force and effect, except that there
shall be an equitable abatement of Basic Rent and Additional Rent in proportion
to the loss of usable floor area in the Premises after giving effect to such
restoration, from and after the date Tenant must surrender possession or, if
later, the date Tenant actually surrenders possession.




Landlord hereby reserves, and Tenant hereby assigns to Landlord, any and all
interest in and the claims to the entirety of any damages or other compensation
by way of damages which may be awarded in connection with any such taking or
appropriation, except so much of such damages or award as is specifically and
separately awarded to Tenant and expressly attributable to trade fixtures or
moving expenses of Tenant.




Notwithstanding anything to the contrary, Landlord shall not exercise its option
to terminate the Lease pursuant to this Section 17 unless Landlord also
terminates the leases of other tenants in the Building whose premises were
damaged or affected to a similar or greater degree due to the same occurrence of
condemnation.




18.

Landlord’s Covenant of Quiet Enjoyment




Landlord covenants that Tenant, upon paying the Basic Rent and Additional Rent
provided for hereunder and performing and observing all of the other covenants
and provisions hereof, may peaceably and quietly hold and enjoy the Premises for
the Term as aforesaid, without hindrance or ejection by any persons lawfully
claiming under Landlord to have title to the Premises superior to Tenant
subject, however, to all of the terms and provisions of this Lease and to all
matters of record; the foregoing covenant of quite enjoyment is in lieu of any
other covenant of quiet enjoyment, express or implied.




19.

Tenant’s Obligation to Quit; Holdover




Tenant shall, upon the expiration of the Term or earlier termination of this
Lease, leave and peaceably and quietly surrender and deliver to Landlord the
Premises and any replacements or renewals thereof in at least as good condition
as the Premises were in on the Term Commencement Date, and otherwise in the
order, condition and repair required by Paragraph 11 hereof and the other
provisions of





12




--------------------------------------------------------------------------------







this Lease, except, however, that Tenant shall first remove any trade fixtures
and equipment and any alterations, additions and improvements which Landlord has
required be removed pursuant to the terms of Paragraph 13 hereof (including any
alterations, additions and improvements, for which Landlord’s consent was not
required under Paragraph 13), restoring the Premises in each case to its
condition prior to the installation of such fixtures or the undertaking of such
alterations, additions or improvements, as the case may be, reasonable wear and
tear and damage by casualty or taking excepted.




If Tenant fails to quit the Premises at the expiration of the Term or earlier
termination of this Lease, Tenant shall be a tenant-at-sufferance and shall pay
to Landlord with respect to any holdover period all Additional Rent and a sum
equal to one and a half times the Basic Rent in effect on the last day of the
Term (or the day preceding such earlier termination) (“Holdover Rent”).




The provisions of this Paragraph 19 shall expressly survive the expiration or
earlier termination of this Lease.




20.

Transfers of Tenant’s Interest




(a)

Except as hereinafter set forth, Tenant covenants and agrees that whether
voluntarily, involuntarily, by operation of law or otherwise neither this Lease
nor the term and estate hereby granted, nor any interest herein or therein, will
be assigned, mortgaged, pledged, encumbered or otherwise transferred, except as
provided by Section 20(b) herein below, and that neither the Premises nor any
part thereof will be encumbered in any manner by reason of any act or omission
on the part of Tenant, or used or occupied or permitted to be used or occupied,
by anyone other than Tenant, or for any use or purpose other than a Permitted
Use, or be sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) in whole or in part, or be offered or
advertised for assignment or subletting without Landlord’s prior written
consent, which consent shall not be unreasonably withheld.  Without limiting the
foregoing, any agreement pursuant to which:  (x) Tenant is relieved from the
obligation to pay, or a third party agrees to pay on Tenant’s behalf, all or any
portion of Basic Rent, Additional Rent or other charges due under this Lease;
and/or (y) a third party undertakes or is granted the right to assign or attempt
to assign this Lease or sublet or attempt sublet all or any portion of the
Premises, shall for all purposes hereof be deemed to be an assignment of this
Lease and subject to the provisions of this Paragraph 20.  Unless Tenant is a
corporation the stock in which is publicly traded on one or more exchanges
regulated by the Securities and Exchange Commission (which for this purpose,
shall include stocks traded on the OTCBB and OTC markets), the provisions of
this paragraph (a) shall apply to a transfer (by one or more transfers) of a
majority of the stock or partnership interests or other evidences of ownership
of Tenant as if such transfer were an assignment of this Lease.




Notwithstanding any other provision of Section 20 to the contrary, if and at
each such time as Tenant shall intend to enter into any sublease pursuant to
this Section 20(a), which sublease either (i) covers all or substantially all of
the Premises, or (ii) has a term including options to extend or renew) covering
all or substantially all of the remainder of the Term of this Lease (excluding
any extension options with respect to which Tenant shall not then have exercised
its options), then Tenant shall give Landlord notice of such intent and the
terms of such sublease not earlier than sixty (60), and not later than thirty
(30), days prior to the effective date of such proposed sublease, and Landlord
may (in its sole discretion) elect to terminate this Lease (if less than all or
substantially all of the Premises are covered by such sublease, then such
termination shall affect only that portion of the Premises proposed to be
covered by such sublease) by giving notice to Tenant of such election not later
than fifteen (15) days after receipt of Tenant’s notice and, upon the giving of
such notice by Landlord, this Lease shall terminate with respect to such portion
as of the date on which such sublease would have become effective (or, if later,
on the date on which Landlord’s replacement tenant for the area affected becomes
effective) with the same force and effect as if such date were the date
originally set forth herein as the expiration hereof.  If





13




--------------------------------------------------------------------------------







Landlord shall elect to terminate this Lease with respect to any portion of the
Premises as hereinabove provided, then (A) from and after the effective date of
such termination, the definitions of Basic Rent, Additional Rent, and Premises
shall be adjusted to reflect that portion of the Premises that remains subject
to this Lease after such termination, and (B) Tenant shall pay to Landlord, as
an additional charge, any costs incurred by Landlord in connection with
physically separating such terminated portion from the remainder of the Premises
and complying with any laws, regulations and requirements of governmental
authorities regarding the creation of multi-tenant floors.




Tenant shall reimburse Landlord as Additional Rent, upon receipt of demand, for
any reasonable costs that may be incurred by Landlord in connection with any
proposed assignment or sublease and any request for consent thereto pursuant to
this subparagraph (a), including without limitation the costs of making
investigations as to the acceptability of any proposed assignee or subtenant and
attorneys’ fees.  No subleasing, assignment or other transfer of this Lease or
the Premises shall affect Tenant’s ongoing and primary liability for performance
of all obligations (including without limitation payments) to be performed by
Tenant under this Lease, and Tenant shall in all cases remain liable for the
same (whether accruing or arising prior to or after such transfer).




(b)

The provisions of paragraph (a) shall not apply to an assignment of this Lease
or sublease of the whole or any portion of the Premises to any affiliate or
subsidiary of Tenant, or to an entity owning Tenant as a subsidiary, or to any
entity resulting from a consolidation or merger of Tenant with any other entity,
or an entity acquiring a majority of Tenant’s issued and outstanding capital
stock or a substantial portion of Tenant’s physical assets, provided that in any
such event, the assignee or sublessee has a financial condition reasonably
acceptable to Landlord and:




(i)

Tenant gives Landlord advance written notice describing the transaction and
confirms by written instrument in form reasonably satisfactory to Landlord that,
notwithstanding the transaction, Tenant remains bound by all of the obligations
of Tenant hereunder; and




(ii)

the assignee agrees directly with Landlord, by written instrument in form
reasonably satisfactory to Landlord, to be bound by all the obligations of
Tenant hereunder including, without limitation, any obligation of assignee to
obtain from Landlord consent to any further assignment and subletting pursuant
to this Section.




(c)

In the event that Tenant shall enter into one or more subleases pursuant to
paragraph (a) above, if the rent and other sums (including without limitation
the fair value of any services provided by such subtenant for Tenant) on account
of any such sublease exceed the Basic Rent and Additional Rent allocable to that
portion of the Premises subject to such sublease, plus actual out-of-pocket
third party expenses reasonably incurred in connection with such sublease (such
expenses to be pro-rated evenly over the term of such sublease), including
without limitation reasonable brokerage commissions actually paid to a licensed
broker, Tenant shall pay to Landlord, as an additional charge, 50% of such
excess, such amount to be paid monthly with payments by Tenant of Basic Rent
hereunder.




21.

Transfers of Landlord’s Interest




Landlord shall have the right from time to time to sell or mortgage its interest
in the Property, the Building and the Premises, to assign its interest in this
Lease, or to assign from time to time the Basic Rent, Additional Rent or other
sums and charges at any time paid or payable hereunder by Tenant to Landlord, to
any Mortgagees or other transferees designated by Landlord. In any such case
Tenant shall pay the Basic Rent, Additional Rent and such other sums and charges
so assigned, subject to the terms of the Lease, upon receipt from Landlord of
written notice, to such Mortgagees and other transferees at the addresses
mentioned in and in accordance with terms of such instruments of designation.





14




--------------------------------------------------------------------------------










22.

Mortgagees’ Rights




This Lease is and shall be subject and subordinate to any mortgage (and to any
amendments, extensions, increases, refinancing or restructuring thereof) of the
Property, the Building or the Premises, whether such mortgage is filed prior or
subsequent to the execution, delivery or the recording of this Lease or any
notice hereof (the holder from time to time of any such mortgage is hereinafter
called the “Mortgagee”). The foregoing subordination shall be self-operative and
automatically effective as to any existing mortgage or mortgage filed subsequent
to the execution and delivery hereof; provided, that (i) if Tenant so requests,
Landlord shall use commercially reasonable efforts (which shall not include the
obligation to pay any fee or charge or to agree to any less favorable terms or
conditions in the secured indebtedness) to obtain for the benefit of Tenant an
agreement from any future or existing Mortgagee on its standard form then in use
that, for so long as there exists no default beyond applicable grace periods
under this Lease by Tenant, and subject to such Mortgagee’s customary exceptions
and qualifications, the Mortgagee will not, in foreclosing against or taking
possession of the Premises or otherwise exercising its rights under such
mortgage, terminate this Lease or disturb Tenant’s possession of the Premises
hereunder, or words of similar import and (ii) such subordination shall not
otherwise unreasonably restrict or limit the rights or increase the obligations
of Tenant under this Lease. Tenant hereby agrees to execute, acknowledge and
deliver in recordable form such instruments confirming and evidencing the
foregoing subordination as Landlord or any such Mortgagee may from time to time
reasonably require.




Provided that Tenant has been provided with written notice of such mortgage and
appropriate addresses to which notice should be sent, no notice from Tenant of
any default by Landlord in its obligations shall be valid, and Tenant shall not
attempt to terminate this Lease, withhold Basic Rent or Additional Rent or
exercise any other remedy which may arise by reason of any such default, unless
Tenant first gives such notice to such Mortgagee and provides such Mortgagee
with reasonable time after such notice to cure such default. Tenant shall and
does hereby agree, upon default by Landlord under any mortgage, to attorn to and
recognize the Mortgagee or anyone else claiming under such mortgage, including a
purchaser at a foreclosure sale, upon receipt of written request from a
successor to the interest of Landlord under this Lease, to execute, acknowledge
and deliver in recordable form such evidence of this attornment, and to make
payments of Basic Rent and Additional Rent hereunder directly to the Mortgagee
or any such successor, as the case may be, provided that this Lease shall
continue in full force and effect as a direct lease between such Mortgagee or
successor and Tenant. Tenant may comply with the instructions given it by such
Mortgagee or successor without the need to verify Landlord’s default under the
subject mortgage.  Any Mortgagee may, at any time, by giving written notice to,
and without any further consent from, Tenant, subordinate its mortgage to this
Lease, and thereupon the interest of Tenant under this Lease shall automatically
be deemed to be prior to the lien of such mortgage without regard to the
relative dates of execution. delivery or recording thereof or otherwise.




23.

Tenant’s Default; Landlord’s Remedies




If Tenant shall: (i) default in the payment when due of any Basic Rent,
Additional Rent, or any other charges hereunder, and such default shall continue
for five (5) days after written notice from Landlord of such default; or (ii) if
Tenant shall default in the performance or observance of any of the other
covenants contained in this Lease on Tenant’s part to be performed or observed
and shall fail, within thirty (30) days after written notice from Landlord of
such default, to cure such default, or if such cure cannot reasonably be
completed within thirty (30) days, if Tenant fails promptly to commence such
cure, and thereafter diligently complete it (and in any event within sixty (60)
days following the end of said thirty (30) day period); or (iii) if the estate
hereby created shall be taken on execution, or by other process of law or if
Tenant shall be found, under Title 11 of the United States Code as from time to
time in effect, or under any applicable law, other than said Title 11, of any
jurisdiction relating to the





15




--------------------------------------------------------------------------------







liquidation or reorganization of debtors or to the modification or alteration of
the rights of creditors, to be bankrupt or insolvent, or an order by a court of
competent jurisdiction shall be entered approving its liquidation or
reorganization or any modification or alteration of the rights of its creditors
(which order is not discharged within 60 days after such entry) or assuming
custody of, or appointing a receiver or other custodian for, all or a
substantial part of its property (in every such case, a “Default of Tenant”);
then, and in any of said cases, Landlord may, to the extent permitted by law,
immediately or at any time thereafter and without demand or notice, terminate
this Lease and enter into and upon the Premises, or any part thereof in the name
of the whole, and repossess the same as of Landlord’s former estate, and, by any
lawful means, expel Tenant and those claiming through or under Tenant and remove
its effects without being deemed guilty of any manner of trespass, and without
prejudice to any remedies which might otherwise be used for arrears of rent or
preceding breach of covenant.




No termination or repossession provided for in this Paragraph 23 shall relieve
Tenant or any guarantor of the obligations of Tenant under this Lease of or from
its liabilities and obligations under this Lease, all of which shall survive any
such termination or repossession. In the event of any such termination or
repossession, Tenant shall pay to Landlord either: (i) in advance on the first
day of each month, for what would have been the entire balance of the Term
one-twelfth (1/12) (and a pro rata portion thereof for any fraction of a month)
of the annual Basic Rent, Additional Rent and all other amounts for which Tenant
is obligated hereunder, less, in each case, the actual net receipts by Landlord
by reason of any reletting of the Premises after deducting Landlord’s expenses
in connection with such reletting, including, without limitation, removal,
storage and repair and renovation costs and reasonable brokers’ and attorneys’
fees; or (ii) at the option of Landlord exercisable by Landlord’s giving notice
to Tenant within thirty (30) days after any such termination, an amount equal to
the amount by which the payments of Basic Rent and Additional Rent reasonably
estimated to be payable for the balance of the Term after the date of the
exercise of said option would exceed the payments reasonably estimated to be the
fair rental value of the Premises over such period, determined as of such date.
 Landlord will use reasonable efforts to mitigate its damages.




Without thereby affecting any other right or remedy of Landlord hereunder,
Landlord may, at its option, cure for Tenant’s account any default by Tenant
hereunder which remains uncured after said thirty (30) days’ notice of default
from Landlord to Tenant, and the cost to Landlord of such cure shall be deemed
to be Additional Rent and shall be paid to Landlord by Tenant with the
installment of Basic Rent next accruing, together with interest thereon, from
the date so expended until the date repaid, at the annual rate of ten percent
(10%). Without thereby affecting any other right or remedy of Landlord
hereunder, Landlord may, at its option, charge Tenant a late charge in the
amount of five percent (5%) of the amount overdue in connection with any Basic
Rent or Additional Rent not paid within five (5) days of the date when due.   




24.

Remedies Cumulative; Waivers




Except as stated otherwise herein, the specific remedies to which either party
may resort under the terms of this Lease are cumulative and are not intended to
be exclusive of any other remedies or means of redress to which that party may
be lawfully entitled under any provision of this Lease or otherwise. The failure
of Landlord or Tenant to insist in any one or more instances upon the strict
performance of any of the covenants of this Lease shall not be construed as a
waiver or relinquishment for the future of such covenant. A receipt by Landlord,
or payment by Tenant, of Basic Rent or Additional Rent with knowledge of the
breach of any covenant hereof shall not be deemed a waiver of such breach, and
no waiver, change, modification or discharge by Landlord or Tenant of any
provision in this Lease shall be deemed to have been made or shall be effective
unless expressed in writing and signed by an authorized representative of
Landlord or of Tenant, as the case may be. In addition to the other remedies in
this Lease provided, Landlord or Tenant, as the case may be, shall be entitled
to the restraint by





16




--------------------------------------------------------------------------------







injunction of the covenants, conditions or provisions of this Lease, or to a
decree compelling performance of or compliance with any of such covenants,
conditions or provisions.




25.

Broker




Tenant warrants and represents that it has not dealt with any real estate broker
other than Cushman & Wakefield of Massachusetts, Inc. (the “Landlord’s Broker”)
and CresaPartners Boston ( the “Tenant’s Broker”) in connection with the
Premises or this Lease. Tenant shall indemnify and hold Landlord harmless from
and against any liability for commissions due any real estate broker or finder
other than the Brokers with whom Tenant is claimed to have dealt in connection
with this Lease.




26.

Notices




Any notices or other communications hereunder shall be in writing and delivered
by hand or mailed, postage prepaid, by registered or certified mail, return
receipt requested, or delivered by generally-recognized overnight delivery
service, if to Landlord at the address first set forth above, with a copy to
Stephen T. Langer, Esq., Langer & McLaughlin, LLP, 855 Boylston Street, Boston,
MA 02116, and if to Tenant at the address first set forth above, and if to any
Mortgagee at such address as it may specify by such written notice to Landlord
and Tenant, or at such other address as any of them may from time to time
specify by like notice to the others. Any such notice shall be deemed given when
personally delivered or, if mailed, three business days after having been mailed
as herein provided, unless mailed by generally-accepted overnight delivery
service, in which case notice shall be deemed given one business day after
having been so mailed.




27.

Estoppel Certificate




Each party shall, from time to time, within twenty (20) days after receipt of
written request from the other party or any Mortgagee, execute, acknowledge and
deliver, without charge, to the other party, the Mortgagee or any other person
designated, a statement in writing certifying: (i) that this Lease is unmodified
and in full force and effect (or if there have been modifications, identifying
the same by the date thereof and specifying the nature thereof); (ii) that, to
the knowledge of the certifying party, there exist no defaults (or if there be
any defaults, specifying the same); (iii) the amount of the Basic Rent, the
dates to which the Basic Rent, Additional Rent and other sums and charges
payable hereunder have been paid; (iv) that, to the knowledge of the certifying
party, there exist no claims against the other party hereunder except for the
continuing obligations under this Lease (or if the certifying party has any such
claims, specifying the same); and (v) such other matters as the requesting party
or the Mortgagee may reasonably request.




28.

Bind and Inure; Limited Liability of Landlord




All of the covenants, agreements, stipulations, provisions, conditions and
obligations herein expressed and set forth shall be considered as running with
the land and shall extend to, bind and inure to the benefit of Landlord and
Tenant, which terms as used in this Lease shall include their respective
successors and assigns where the context hereof so admits.




Neither Landlord nor any principal of Landlord shall have any individual or
personal liability for the fulfillment of the covenants, agreements and
obligations of Landlord hereunder, Tenant’s recourse and Landlord’s liability
hereunder for any monetary judgment shall be limited to the Landlord’s interest
in the Property and the Building and the rents accruing therefrom. The term
“Landlord” as used in this Lease shall refer to the owner or owners from time to
time of the Property or the Building, it being understood that no such owner
shall have any liability hereunder for matters arising from and after the





17




--------------------------------------------------------------------------------







date such owner ceases to have any interest in the Property or the Building,
provided that the successor to such owner expressly assumes in writing the
covenants, agreements and obligations of Landlord hereunder. Landlord shall
never be liable for any consequential, indirect or punitive damages under any
circumstances.  Landlord shall in no event be in default in the performance of
any of Landlord’s obligations hereunder unless and until Landlord shall have
failed to perform such obligations within thirty (30) days, or if such failure
is of such a nature that Landlord cannot reasonably remedy the same within such
thirty (30) day period, Landlord shall fail to commence promptly (and in any
event within such thirty (30) day period) to remedy the same and to prosecute
such remedy to completion with diligence and continuity. To the extent permitted
by law, Tenant expressly waives the benefits of any statute or other law now or
hereafter in effect which would otherwise afford Tenant the right to make
repairs at Landlord’s expense or to terminate this Lease because of Landlord’s
failure to keep the Property in good order, condition and repair.




29.

Captions




The captions for the numbered paragraphs of this Lease are provided for
reference only and they do not constitute a part of this agreement or any
indication of the intentions of the parties hereto.




30.

Integration




All prior written and oral agreements between the parties and all prior
representations made by either party to the other with respect to the subject
matter hereof have been incorporated in this instrument or otherwise satisfied
prior to the execution hereof.




31.

Severability; Choice of Law




If any provision of this Lease shall be declared to be void or unenforceable
either by law or by a court of competent jurisdiction, the validity or
enforceability of remaining provisions shall not thereby be affected. This Lease
is made under, and shall be construed in accordance with, the laws of The
Commonwealth of Massachusetts.




32.

Enforcement of Rights




All reasonable costs or expenses, including reasonable attorneys’ fees, incurred
by Landlord in connection with amendments to, consents under and subleases and
assignments of this Lease (other than assignments or subleases described in
Paragraph 20(b) above) shall be paid by Tenant to Landlord upon receipt of
written demand. All reasonable costs or expenses, including reasonable
attorney’s fees, incurred by Tenant in connection with amendment to and consents
under this Lease requested by Landlord shall be paid by Landlord to Tenant upon
receipt of written demand.  All reasonable costs or expenses, including
reasonable attorneys’ fees, incurred by a party in enforcing its rights or
remedies hereunder, whether during or after the expiration or termination of the
term, shall be paid by the party prevailing in such enforcement of rights and
remedies.  Moreover, if either party hereto is, without fault on its own part,
made a party to any action instituted by or against the other party to this
Lease due to such other party’s fault, such other party shall indemnify the
party innocently involved and save it harmless against and from all such cost
and expense incurred therein including, without limitation, reasonable
attorneys’ fees. Time shall be of the essence of this Lease.




33.

Covenants Regarding Hazardous Materials




Tenant shall not cause or allow any of its employees, agents, customers,
visitors, invitees, licensees, contractors, assignees or subtenants
(collectively “Tenant’s Parties”) to cause any Hazardous





18




--------------------------------------------------------------------------------







Materials to be brought on to, used, generated, stored or disposed of, on or
about the Property. Notwithstanding the foregoing, Tenant may store and use (but
not manufacture or dispose of) in the Premises such materials as are customarily
used in Tenant’s business activities to the extent necessary, provided that no
such materials shall exceed the quantity or concentration permitted from time to
time by applicable Hazardous Materials Laws (as defined below). Tenant and all
Tenant Parties shall strictly comply with the requirements of all federal, state
or local laws, rules and regulations relating to Hazardous Materials, including,
without limitation, the Resources Conservation and Recovery Act of 1976
(“RCRA”), 42 U.S.C. Section 6901 et seq.; the Comprehensive Environmental
Response, Liability and Recovery Act, (“CERCLA”), 42 U.S.C. Section 9601 et
seq., 42 U.S.C. Section 2601 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1802 et seq.; and Massachusetts General Laws, Chapters
21C and 21E, and all rules, procedures and regulations promulgated under any of
the foregoing, as such laws, rules and regulations may be amended from time to
time (collectively “Hazardous Materials Laws”). Without limitation, Tenant shall
maintain all required Material Safety Data Sheets, and such other filings and
records as shall be required by Hazardous Materials Laws or by Tenant’s or
Landlord’s insurer(s) or other regulatory bodies. Tenant will provide complete
and accurate information to Landlord regarding such materials upon request
(provided that the Landlord’s right to request such information shall in no way
impose any liability or obligation on Landlord in respect thereof). All such
materials shall be procured, stored, handled, used and disposed of by qualified
(and, where required, licensed) personnel in the manner from time to time
provided by law. Without limiting any of the foregoing, Tenant shall indemnify,
defend by counsel reasonably acceptable to Landlord, protect and hold Landlord
harmless from and against all liabilities, losses, costs and expenses, demands,
causes of action, claims, or judgments (including without limitation diminution
in value and costs of inspecting and detecting such Materials, engineering
costs, filing fees, legal costs, and all costs and expenses of or related to
testing, remediation and removal) suffered by Landlord and directly or
indirectly arising out of (i) the violation of the foregoing covenants and
conditions, or (ii) the use, generation, storage or disposal of Hazardous
Materials by Tenant or any of Tenant’s Parties on the Property (whether or not
in violation of applicable Hazardous Materials Laws). For the purposes hereof,
“Hazardous Materials” shall include, without limitation, any oil or
petroleum-based substances, or other materials or substances, that may pose a
threat to the quality of the environment or to human health or safety, or that
are so designated by Hazardous Materials Laws. Tenant shall promptly reimburse
Landlord for any increase in the premiums for Landlord’s liability or property
insurance that is allocable to Tenant’s activities in the Premises involving
Hazardous Materials.  Tenant’s obligations pursuant to the foregoing indemnity
shall survive the termination of this Lease.




34.

Recording




Tenant agrees not to record this Lease or any notice or memorandum thereof.




35.

Security Deposit

On or before the Early Access Date, Tenant will deposit with Lessor a security
deposit (the “Security Deposit”) in the amount of Ninety-Two Thousand Dollars
($92,000.00) to be held by Landlord for the duration of the Lease as security
for the full performance by Tenant of all of the obligations on the part of
Tenant hereunder.  The Security Deposit shall, at the option of Tenant, be in
the form of an irrevocable demand letter of credit (the “Letter of Credit”), in
form and substance reasonably acceptable to Landlord, issued by an FDIC-insured
commercial banking institution reasonably acceptable to Landlord.

If the Security Deposit, or any portion thereof, is in the form of cash,
Landlord shall hold the same without liability for interest and without any
obligation to segregate such cash from Landlord’s other funds.  Tenant shall not
mortgage, pledge, grant a security interest in, or otherwise encumber the





19




--------------------------------------------------------------------------------







Security Deposit.  Landlord shall have the right from time to time, without
prejudice to any other remedy Landlord may have on account thereof, to apply
such Security Deposit, or any part thereof, to Landlord’s damages arising from
any Default of Tenant.  Upon such application, Tenant shall promptly restore the
Security Deposit to its original amount.  Upon the full performance by Tenant of
its obligations hereunder, the Security Deposit, or such amount that shall be
remaining after application of the same hereunder, shall be returned to Tenant
within thirty (30) days after the expiration or earlier termination of this
Lease and surrender of possession of the Premises by Tenant to Landlord at such
time.

If the Security Deposit is in the form of a Letter of Credit, such Letter of
Credit shall, throughout the Term, be in full force and in compliance with the
terms of this Lease.  Tenant shall not mortgage, pledge, grant a security
interest in, or otherwise encumber the Letter of Credit or the proceeds of the
same. Landlord shall have the right from time to time, without prejudice to any
other remedy Landlord may have on account thereof, to draw on the Letter of
Credit and apply the proceeds, or any part thereof, to Landlord’s damages
arising from any Default of Tenant (beyond applicable notice and cure periods)
on the part of Tenant.  Upon such application, Tenant shall promptly restore the
Security Deposit to its original amount either by delivering cash or a new
Letter of Credit complying with the provisions hereof to Landlord.  In the event
such Letter of Credit will expire by its terms prior to the end of the Term and
Tenant fails to provide a substitute Letter of Credit at least thirty (30) days
prior to such expiration, then Landlord may draw on the Letter of Credit and
hold the proceeds.  Any portion of the proceeds of the Letter of Credit not
applied to cure a Default of Tenant hereunder shall be held by Landlord as a
cash Security Deposit pursuant to the provision set forth above unless Landlord
shall require a new Letter of Credit complying with the provisions hereof, in
which event the unapplied cash proceeds shall be promptly returned to Tenant for
such purpose.  Upon the full performance by Tenant of its obligations hereunder,
the Letter of Credit (or the remaining proceeds thereof if previously drawn and
not applied to cure a Default of Tenant hereunder), shall be surrendered to
Tenant within thirty (30) days after the expiration or earlier termination of
this Lease and surrender of possession of the Premises by Tenant to Landlord at
such time.

36.

Option to Extend




(a)

Provided that, at the time of such exercise, (i) there exists no Default of
Tenant beyond applicable cure periods; (ii) this Lease is still in full force
and effect and Tenant actually occupies the entire Premises; and (iii) Tenant
shall not have assigned this Lease or sublet any or all of the Premises, and
(iv) Tenant shall not have exercised its option to terminate this Lease, Tenant
shall have the right to extend the Term of this Lease as to the Premises
originally leased hereunder for one extended term (the “Extended Term”) of five
(5) years.  The Extended Term shall commence on the day immediately following
the expiration date of the Initial Term, and shall end on the day immediately
preceding the fifth anniversary of the first day of the Extended Term.  Tenant
shall exercise such option by giving Landlord written notice of its desire to do
so, not later than six (6) months prior to the expiration of the Initial Term,
it being agreed that time shall be of the essence with respect to the giving of
such notice.  The giving of such notice shall automatically extend the Term of
this Lease for the Extended Term of this Lease for the Extended Term, and no
instrument of renewal need be executed.  In the event that Tenant fails to give
such notice to Landlord within such time, the Term of this Lease shall
automatically terminate at the end of the Initial Term, and Tenant shall have no
further right or option to extend the Term of this Lease, time being of the
essence.  The Extended Term shall be on all the terms and conditions of this
Lease, except that:  (i) Landlord shall have no obligation to perform or pay for
any construction or improvements to the Premises, with respect to the Extended
Term unless otherwise expressly agreed at the time; and (ii) the Basic Rent for
the Extended Term shall be determined in accordance with Paragraph 36(b).




(b)

The Basic Rent for the Extended Term shall be at a rental rate equal to the Fair
Market Rental Value (in the North Suburban Boston area) of the Premises as of
the commencement of the





20




--------------------------------------------------------------------------------







Extended Term, determined without regard to Tenant’s right to extend, as agreed
by the parties, it being understood that during the Extended Term, Additional
Rent shall continue to be calculated in accordance with Paragraph 7 of this
Lease.




(c)

(i) The term “Fair Market Rental Value” shall mean the annual fixed rent that a
willing tenant would pay and a willing landlord would accept, each acting in its
own best interest and without duress, in an arms-length lease of the premises in
question as of the date (the “Determination Date”) on which the same is to
become effective.  If Landlord and Tenant shall fail to agree upon the Fair
Market Rental Value within sixty (60) days before the Determination Date, then
Landlord and Tenant each shall give notice (the “Determination Notice”) to the
other setting forth their respective determinations of the Fair Market Rental
Value, and, subject to the provisions of paragraph (ii) below, either party may
apply to the American Arbitration Association or any successor thereto for the
designation of an arbitrator satisfactory to both parties to render a final
determination of the Fair Market Rental Value.  The arbitrator shall be a real
estate appraiser or consultant who shall have at lease ten (10) years’
continuous experience as a commercial real estate broker or appraiser, and
having significant experience with property similar to the Building in the
greater Boston area.  The arbitrator shall conduct such hearings and
investigations as the arbitrator shall deem appropriate and shall, within thirty
(30) days  after having been appointed, choose one of the determinations set
forth in either Landlord’s or Tenant’s Determination Notice, and that choice by
the arbitrator shall be binding upon Landlord and Tenant.  Each party shall pay
its own counsel fees and expenses, if any, in connection with any arbitration
under this paragraph (c), and the parties shall share equally all other expenses
and fees of any such arbitration.  The determination rendered in accordance with
the provisions of this paragraph (ii) shall be final and binding in fixing the
Fair Market Rental Value.  The arbitrator shall not have the power to add to,
modify, or change any of the provisions of this Lease.




(ii)

In the event that the lower of the two determination of the Fair Market Rental
Value is greater than ninety-five percent (95%) of the higher determination,
then the Fair Market Rental Value shall not be determined by arbitration, but
shall instead be set by taking the average of the determinations set forth in
Landlord’s and Tenant’s Determination Notices. Only if the lower determination
is ninety-five percent (95%) or less of the higher determination shall the
actual determination of Fair Market Rental Value be made by an arbitrator as set
forth in paragraph (i) above.




(iii)

If for any reason the Fair Market Rental Value shall not have been determined
prior to the Determination Date, then, until the Fair Market Rental Value and,
accordingly, the Basic Rent shall have been finally determined, Tenant shall pay
Basic Rent, shall have been finally determined, Tenant shall pay Basic Rent at
the rate quoted by Landlord in Landlord’s Determination Notice, but subject to
the limitations of Paragraph 36(b) hereof.  Upon final determination of the Fair
Market Rental Value, an appropriate adjustment to the Basic Rent theretofore
paid by Tenant from and after the Determination Date shall be made reflecting
such final determination, and Landlord or Tenant, as the case may be, shall
promptly credit or pay, respective, to the other any overpayment of deficiency,
as the case may be, in the payment of Basic Rent from the Determination Date to
the date of such final determination.




37.

OFAC Compliance




 Tenant represents, warrants and covenants to Landlord that (i) neither Tenant
nor any of its partners, members, principal stockholders or any other
constituent entity either in control of the operation or management of Tenant or
having a controlling financial interest in Tenant has been or will be designated
or named as a terrorist, a “Specially Designated and Blocked Person,” or other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control or on the most current list published by the U.S.





21




--------------------------------------------------------------------------------







Treasury Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11 or at any replacement website or other replacement
official publication of such list (such list, or any such replacement official
publication of such list, the “OFAC List”), or by any Executive Order or the
United States Treasury Department; and (ii) Tenant has not engaged, and will not
engage, in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating, and will not instigate or facilitate, this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation. A breach of any Tenant representation, warranty and covenant
contained in this Section shall be an immediate and material Default of Tenant
under this Lease without notice or cure rights.  Tenant hereby agrees to defend,
indemnify and hold harmless Landlord from and against any and all claims,
damages, losses, risks, liabilities and expenses (including reasonable
attorneys’ fees and costs) arising from or related to Tenant’s breach of any of
the foregoing representations, warranties and/or covenants.




38.

Force Majeure




The time for performance of any act required to be done by either party
(specifically excluding the payment of Basic Rent or Additional Rent by Tenant)
shall be extended by a period equal to an delay caused by or resulting from an
act of God, war, civil commotion, fire, casualty, labor difficulties, shortages
of labor or materials or equipment, governmental regulation, act or default of
the other party, or other causes beyond such party’s reasonable control (which
shall not, however, include the availability of funds). The party so affected by
any such delay shall promptly notify the other party, and shall diligently and
continuously use reasonable efforts to minimize the effect of such delay.




39.

Early Termination




Provided that, at the time of such exercise, (i) there exists no default or
breach on the part of Tenant hereunder, and (ii) Tenant shall not have assigned
this Lease or sublet all or any portion of the Premises, and Tenant then
actually occupies the entire Premises, (iii) Tenant shall not have exercised its
option to extend the Term of this Lease under Section 36 above, and (iv) this
Lease is still in full force and effect, Tenant shall have the right to
terminate this Lease, effective at 11:59 PM, Boston time, on the day immediately
preceding the fifth anniversary of the Term Commencement Date (or, if the Term
Commencement Date was not the first day of a calendar month, then the last day
of the calendar month in which such fifth anniversary occurs) (the “Early
Termination Date”). Tenant shall exercise such option by giving Landlord notice
of its desire to do so (the “Early Termination Notice”) on or before the day
that is one hundred eighty (180) days prior to the Early Termination Date, which
Notice shall be accompanied by a payment equal to the sum of (i) six (6) months’
Basic Rent, computed at the rate that would be in effect for the six months
following the Early Termination Date, plus (ii) the then unamortized portion
(amortized on a straight-line basis over a seven-year term with interest at 8%
per annum) of all of Landlord’s costs and expenses (excluding the cost of roof
replacement and new HVAC rooftop units as described in items 1 and 2 on Exhibit
B) incurred connection with this Lease and the Premises,    including without
limitation all brokerage fees and expenses, and all costs of preparing the
Premises and the Building for Tenant’s occupancy. If Tenant duly gives an Early
Termination Notice and makes the payment described above, then on the Early
Termination Date this Lease and the Term hereof shall come to an end with the
same force and effect as if the Early Termination Date were the date originally
set forth herein as the expiration date. If Tenant shall fail to duly give an
Early Termination Notice (or shall fail to pay any or all of the required
payment with the giving of such a notice) on or before the day specified above
(time being of the essence), then Tenant shall have no further rights to
terminate this Lease.




40.

Termination of Existing Lease




The lease dated December 11, 2008 between Landlord and Tenant with respect to
approximately 23,000 square feet of space at 600 Research Drive (the “Prior
Lease”) shall terminate and be of no further





22




--------------------------------------------------------------------------------







force or effect as of 11:59 p.m. on the day immediately preceding the Term
Commencement Date of this Lease; provided, however, that any provision of the
Prior Lease that survives termination or expiration   of the Prior Lease
(including without limitation the obligation to pay all rent and other charges
accruing up to and including the date of such termination, and all
indemnification obligations) shall remain in force in accordance with its terms.
If Landlord so requests, Tenant shall execute and deliver a commercially
reasonable form of lease termination agreement with respect to the Prior Lease
when the Term Commencement Date is established.




IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed in duplicate under seal as of the date first above written.







WAKEFIELD INVESTMENTS, INC.







By:

/s/ R. David Schelzi

Name: R. David Schelzi

Title: President

Hereunto duly authorized







IMPLANT SCIENCES CORPORATION







By:

/s/ Glenn D. Bolduc

Name: Glenn D. Bolduc

Title: CEO

Hereunto duly authorized








23




--------------------------------------------------------------------------------







EXHIBIT A




Property Description







 





24




--------------------------------------------------------------------------------







EXHIBIT A-1




Floor Plan of the Premises




 





25




--------------------------------------------------------------------------------







EXHBIT B




Landlord’s Work







1.

Install a new roof on the Building over the Premises;

2.

Install new HVAC rooftop units to serve the Premises;

3.

Paint all office areas, using building standard paint in a readily available
color approved by Tenant;

4.

Install building standard carpet in all office areas, in a readily available
color approved by Tenant;

5.

Install new VCT tile floor, in a readily available color approved by Tenant, in
certain mutually agreed on locations to be identified  in advance by Landlord
and Tenant;

6.

Install new building standard ceiling tiles in all office areas; and

7.

Upgrade existing bathroom facilities per specifications to be mutually agreed in
advance by Landlord and Tenant














26




--------------------------------------------------------------------------------







EXHBIT C




Form of Commencement Letter







COMMENCEMENT DATE LETTER




                                            , 20__




[Name of Contact]










RE:

[Name of Tenant]

[Premises Rentable Area and Floor]




Dear [Name of Contact]:




Reference is made to that certain Lease, dated as of _____________, 200__,
between WAKEFIELD INVESTMENTS, INC., as Landlord and _________________, as
Tenant, with respect to approximately _______ square feet of space at 500
Research Drive, Wilmington, Massachusetts. In accordance with Section 5 of the
Lease, this is to confirm that Landlord has substantially completed all
Landlord’s Work and that the Term Commencement Date of the term of such Lease
occurred on _________________, 20__, and that the Term of such Lease shall
expire on _______________, 20___. If the foregoing is in accordance with your
understanding, would you kindly execute this letter in the space provided below,
and return the same to us for execution by Landlord, whereupon it will become a
binding agreement between us.




Very truly yours,










By:_______________________________

Name:

Title:




Accepted and Agreed:




[Name of Tenant]




By:                       

     Name:                

     Title:               

     Date:                





27


